EIGHTH AMENDMENT TO HENDERSON GLOBAL FUNDS DISTRIBUTION AGREEMENT This Eighth Amendment (the “Amendment”) to the Henderson Global Funds Distribution Agreement (the “Distribution Agreement”) dated as of March 31, 2009, as amended from time to time, by and between Henderson Global Funds (the “Trust”) and Foreside Fund Services, LLC (“Foreside”) is entered into as of April 30, 2013 (the “Effective Date”). WHEREAS, the Trust and Foreside desire to amend Appendix A to the Distribution Agreement to reflect the addition of the Henderson High Yield Opportunities Fund; WHEREAS, pursuant to Section 16(b) of the Distribution Agreement all amendments are required to be in writing and executed by the parties hereto; NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Trust and Foreside hereby agree as follows: 1. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Distribution Agreement. 2. As of the Effective Date, Appendix A to the Distribution Agreement is amended and restated as provided on Exhibit A attached hereto. 3. This Amendment shall be governed by, and the provisions of this Amendment shall be construed and interpreted under and in accordance with, the laws of the State of Delaware. 4. Except as expressly amended hereby, all of the provisions of the Distribution Agreement shall remain unamended and in full force and effect to the same extent as if fully set forth herein. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the Effective Date. FORESIDE FUND SERVICES, LLC HENDERSON GLOBAL FUNDS By: /s/ Mark A. Fairbanks By: /s/ Christopher K. Yarbrough Mark A. Fairbanks, President Print Name: Christopher K. Yarbrough Title: Secretary Exhibit A APPENDIX A As of April 30, 2013 Funds of the Trust Classes of the Trust Distribution Fees Payable to Foreside* Shareholder Service Fees Payable to Foreside* Henderson European Focus Fund A B C I 0.25% 0.75% 0.75% None None 0.25% 0.25% None Henderson Global Technology Fund A B C I 0.25% 0.75% 0.75% None None 0.25% 0.25% None Henderson International Opportunities Fund A B C R I 0.25% 0.75% 0.75% 0.50% None None 0.25% 0.25% None None Henderson Strategic Income Fund A B C I 0.25% 0.75% 0.75% None None 0.25% 0.25% None Henderson Global Equity Income Fund A C I 0.25% 0.75% None None 0.25% None Henderson Global Leaders Fund A C 0.25% 0.75% None 0.25% Henderson Emerging Markets Opportunities Fund A C I 0.25% 1.00% None None 1.00% None Henderson All Asset Fund A C I 0.25% 0.75% None None 0.25% None Henderson Dividend Income Builder Fund A C I 0.25% 1.00% None None 0.25% None Henderson High Yield Opportunities Fund A C I 0.25% 1.00% None None 0.25% None
